Citation Nr: 0013679	
Decision Date: 05/24/00    Archive Date: 05/30/00

DOCKET NO.  99-02 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Artur F. Korniluk, Associate Counsel


INTRODUCTION

The veteran had active service from June 1972 to July 1974, 
at which time he received a general (under honorable 
conditions) discharge.  This matter comes to the Board of 
Veterans' Appeals (Board) from the Department of Veterans 
Affairs (VA) Nashville Regional Office (RO) July 1998 rating 
decision which denied service connection for PTSD.  In August 
1999, the case was remanded to the RO for additional 
development of the evidence, including a Travel Board hearing 
which was held in January 2000.


FINDING OF FACT

There is a current medical diagnosis of PTSD, and the 
evidence suggests that it may be linked to the veteran's 
active service.


CONCLUSION OF LAW

The claim of service connection for PTSD is well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be allowed for a chronic disability, 
resulting from an injury or disease, incurred in or 
aggravated by the veteran's period of active wartime service.  
38 U.S.C.A. § 1110 (West 1991).  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between the disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. 
App. 309 (1994).  Service connection may be granted for a 
post-service initial diagnosis of a disease that is 
established as having been incurred in or aggravated by 
service.  38 C.F.R. § 3.303(d) (1999).

The threshold question is whether the veteran has presented 
evidence that his claim is well grounded.  See 38 U.S.C.A. 
§ 5107(a).  A well-grounded claim is a plausible claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  The U.S. 
Court of Appeals for Veterans Claims has indicated that a 
veteran seeking service connection for PTSD must satisfy the 
initial burden of submitting a well grounded claim by 
furnishing (1) medical evidence of a current diagnosis of 
PTSD, (2) medical or lay evidence of an in-service stressor, 
and (3) medical evidence of a nexus between service and the 
current PTSD.  Gaines v. West, 11 Vet. App. 353, 357 (1998); 
Cohen (Douglas) v. Brown, 10 Vet. App. 128, 136-37 (1997); 
see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

In this case, the record contains (1) medical evidence 
including a clear diagnosis of PTSD (VA medical records from 
1996 to 1998), (2) the veteran's own testimony of in-service 
stressors, including at a Travel Board hearing in January 
2000 (presumed true for the limited purpose of determining 
whether his claim is well grounded, see King v. Brown, 5 Vet. 
App. 19 (1993)), and (3) medical evidence of a nexus between 
service and the current PTSD disability (VA evidence and 
records compiled by SSA).  Based on the foregoing, the Board 
concludes that the veteran has submitted a well-grounded 
claim of service connection for PTSD.  


ORDER

The claim of service connection for PTSD is well grounded.


REMAND

If the evidence establishes that a veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. 
§ 3.304(f) (1999), as amended 64 Fed. Reg. 32,807-08 (June 
18, 1999).  

Where a veteran did not engage in combat with the enemy, or 
where the claimed stressor is not related to combat, his 
uncorroborated testimony, by itself, is insufficient to 
establish the occurrence of the alleged stressor.  Instead, 
the record must contain service records or other credible 
supporting evidence which corroborate the veteran's testimony 
as to the occurrence of the claimed stressor.  Dizoglio v. 
Brown, 9 Vet. App. 163, 166 (1996); West v. Brown, 7 Vet. 
App. 70, 76 (1994); 38 C.F.R. § 3.304(f); Dizoglio at 166.

The veteran's available service personnel records show that 
he had 14 months of foreign and/or sea service from May 1973 
to July 1974 with the 1st and 3rd Marine Division (Rein) FMF; 
his foreign service did not include service in Indochina or 
Korea; his military occupational specialty was motor vehicle 
operator.

The veteran's claimed in-service stressor giving rise to the 
current PTSD is not related to combat; he claims that he was 
stationed in Okinawa for several months from 1973 to 1974 and 
his duties included loading, transporting, and observing dead 
bodies, presumably casualties of war.  Thus, 38 U.S.C.A. 
§ 1154(b) does not apply to his claim, and his own testimony 
regarding the occurrence of the claimed stressor is 
insufficient to establish that such stressor did in fact 
occur as described; the occurrence of such stressor must be 
supported by service records or other supporting evidence.

On VA psychiatric examination in June 1998, including a 
review of the claims file and notable for several 
inconsistencies in the history of record, the veteran 
reported experiencing various "dramatic" symptoms of PTSD 
of "almost psychotic proportions" and impairment as a 
result of stressors to which he was allegedly exposed in 
service in Okinawa (including loading and transporting dead 
bodies in body bags, opening some body bags to see who was 
inside; reportedly, he often heard moaning coming from some 
body bags).  On examination, polysubstance dependence and 
antisocial personality traits were diagnosed.  The examiner 
opined that the veteran described extreme PTSD symptoms and 
stressors which would be sufficient to cause PTSD if the 
stressors were verified but, because of the nature of the 
reported stressors (including transporting body bags which 
allegedly contained live persons), his stressor story was 
"truly incredible."  

Although PTSD was not diagnosed on VA psychiatric examination 
in June 1998 (because the occurrence of the claimed in-
service stressors was not verified), the entirety of the 
post-service clinical evidence includes a diagnosis of PTSD, 
overall linking its onset to stressors which allegedly 
occurred in the veteran's service in Okinawa.  

A review of the record indicates that the RO never attempted 
to verify the occurrence of the noncombat-related stressors 
and/or the veteran's alleged service in Okinawa (involving 
duties of loading and transporting dead bodies) by contacting 
the U.S. Armed Services Center for Research of Unit Records 
(USASCRUR).  Thus, further development of the evidence with 
regard to the claim of service connection for PTSD is 
necessary for a well-informed resolution of this claim.  The 
diagnosis of PTSD was made in reliance on reports of exposure 
to noncombat-related stressors (loading and transporting of 
dead bodies during service in Okinawa); thus, it is 
imperative that the occurrence of the alleged in-service 
stressors be verified.  

Consequently, the case is REMANDED for the following action:

1.  The RO should review the file and 
prepare a summary of all claimed 
stressors from service.  An attempt at 
verifying the stressors must be made 
through all available sources, to 
include contacting the USASCRUR at 7798 
Cissna Road, Suite 101, Springfield, 
Virginia 22150-3197.  If referral to the 
USASCRUR or other pertinent sources is 
to no avail, the RO should advise the 
veteran to submit alternate forms of 
evidence to support his claim of service 
connection for PTSD in compliance with 
the notification requirements set forth 
in Dixon v. Derwinski, 3 Vet. App. 261, 
263-64 (1992).  All attempts to obtain 
the aforementioned records should be 
documented in the claims folder.

2.  Only if exposure to in-service 
stressors is verified, then the veteran 
should be scheduled for another VA 
psychiatric examination to identify his 
symptoms and determine the diagnoses and 
etiology of all psychiatric disorders 
that are found to be present.  The 
examination report must reflect a review 
of pertinent material in the claims 
file.  If PTSD is diagnosed, the 
examiner should specify (1) the factors 
relied on to support the diagnosis; (2) 
the specific stressor(s) that prompted 
the diagnosis; and (3) whether there is 
a link between the current 
symptomatology and one or more of the 
in-service stressors.  The report of 
examination should include the complete 
rationale for all opinions expressed.  
All necessary special testing should be 
accomplished.  The claims folder must be 
made available to the examiner for 
review in conjunction with the 
examination.  If the examiner notes the 
presence of any coexistent psychiatric 
disability, an opinion should be 
provided as to whether such psychiatric 
disability is causally related to 
service.

3.  The RO should carefully review the 
development requested above to ensure 
compliance with this remand.  If any 
development requested above has not been 
furnished, remedial action should be 
undertaken.  See Stegall v. West, 
11 Vet. App. 268 (1998).

If the benefit sought on appeal is not granted, the veteran 
and his representative should be provided a supplemental 
statement of the case and afforded an opportunity to respond.  
The case should then be returned to the Board review.  

The veteran has the right to submit additional evidence and 
argument on the matter remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	J. F. Gough
	Member, Board of Veterans' Appeals

 



